DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 07/04/2022, have been fully considered but they are not persuasive. Applicant argues that 1) in Kim and Ham, the claimed ring is not disclosed, and 2) Schaefer is not properly combinable with either Kim or Ham, and that it corresponds to the compound structure corresponding to the structures of Formulae 5 and 6 in withdrawn claims directed to non-elected subject matter.
Regarding 1), examiner does not dispute this, and this is why Schaefer is relied upon.
Regarding 2), the teaching is not “combining the structures” of Kim and/or Ham and Schaefer, it is suggesting that Kim in general teaches a wide variety of rings A1 can be used according to the general disclosure. Indeed, phenanthrene falls within the scope of the prior art C5-C30 carbocyclic group. Schaefer is merely suggesting that a phenanthrol[9,10-b]furan compounds are suitable for hole-transporting compounds. While they do correspond to non-elected subject matter, they inform one of ordinary skill in the art that phenanthrol[9,10-b]furan is a suitable core with may be substituted by aromatic amines for use as hole-transporting compounds in organic light-emitting devices. In this case, reasonable expectation of success is suggested by 1) phenanthrene falling with the scope of Kim’s ring, i.e. it falls within the scope of a C5-C30 carbocyclic group, which Kim clearly contemplates as being useful for hole-transporting compounds in OLEDS, and 2) Schaeffer teaching the phenanthrol[9,10-b]furan compounds for same utility as Kim, i.e. as hole-transporting compounds in OLEDs.
Additionally, Schaeffer is not directed to compound of Formulae 5 or 6, as it has multiple amine groups represented by claimed Formula 2, whereas the Formulae require only one amine groups represented by claimed Formula 2.

Applicant's arguments, filed 07/04/2022, have been fully considered but they are not persuasive. Applicant argues that 3) the luminous efficiency and device lifespan are reduced in the prior art compounds as compared to the claimed compounds.
First, consider the allegations of unexpected results for the compound claims, 14 and corresponding dependent claims:
Applicant has alleged unexpected results, suggesting when the prior art compounds are applied to a device, luminous efficiency and device lifespan are reduced. This line of argument is not applicable to the compound claims, because the arguments are not commensurate in scope with the claims.
In this case, the claims are compound claims, and applicant has provided no evidence that the compounds exhibit any superior property in any meaningful way.
Next, consider the allegations of unexpected results for the device claims, claim 1 and corresponding dependent claims:
Applicant has alleged unexpected results, suggesting when the prior art compounds are applied to a device, luminous efficiency and device lifespan are reduced. This line of argument is not applicable to the generic device claims, because the arguments are not commensurate in scope with the claims.
While the claimed compounds perform better than the prior art compounds in a device, in context, the claimed compounds and prior art compounds are present a specific layer of a specific thickness, in a device with a variety of additional layers each having specific compounds and thicknesses of said layers, each of these specific compounds has its own HOMO & LUMO energy levels, and mobilities, as well as singlet and triplet energies, that ultimately contribute to the device efficiency. It’s everything in combination that yields an efficient OLED with low driving voltage and high lifetime (although high lifetime is also impacted by structural stability of compounds, but that’s a whole other can of worms that I don’t feel like opening…), not simply the presence of the claimed compounds in a specific layer compared to the prior art compounds.
But you don’t have to just take my word for it!  Yadav, et al. "Role of molecular orbital energy levels in OLED performance." Scientific Reports 10.1 (2020): 1-15, teaches that orbital energy levels strongly impact device performance, and small changes in orbital energy levels can have large impacts on device performance (see Conclusion)! And these large impacts on device performance ultimately depend on the device structure as a whole. For a given device, the HOMO of the hole-transporting layer can have a large impact on recombination rate, which influences efficiency (see Fig. 5c-d, Fig. 9c-d, TAPC with different simulated HOMO levels), and, more importantly, the remaining layers of the device impact recombination strongly (compare Fig. 5c-d to Fig. 9c-d; the optimal compound depends strongly on the precise environment in which said compound is placed, including other compounds in other layers, and one compound might not be optimal in another device!).
N.B., the examiner is not intending to cite this as a piece of prior art, the examiner is citing Yardav because it explains in detail what makes OLEDs work, and why some OLEDs perform better than others, and, more importantly, it demonstrates why the idea of one subset of compounds being “superior” to another subset is (most often) erroneous and fallacious.
In fact, applicant’s own specification speculates that Comparative Compound R6, which is closest to the cited prior art compounds, performs poorly in the specific devices because of the specific energy levels of the compound:
[0212] It is thought that Comparative Example 6 was an amine containing a condensed polycyclic structure having a smaller resonance region than the polycyclic compound according to an embodiment of the inventive concepts, and the HOMO orbital enlargement was decreased, and the device life was particularly decreased.

It is therefore entirely plausible that the specific energy levels of Comparative Compound R6 as a hole-transport layer may be disadvantageous in the claimed device, but may in fact be advantageous in another device!
For example, the example devices could a device like the one in Yadav’s Fig. 9c-d, where a shallower HOMO energy increases the device efficiency compared to a deeper HOMO energy (and prior art compounds / compound R6 of Comparative Example 6 are sub-optimal because HOMO energy is deeper, which is suggested by HOMO orbital enlargement being decreased), but this is not always the case! If the prior art compounds / Comparative Compound R6 were placed in a device like the one in Yadav’s Fig. 6c-6d, such a trend does not hold, and what may be a non-optimal compound in one device may be the optimal compound in a different device (e.g. compound with HOMO of 5.3 eV, shown in red, is optimal in Device shown in Fig. 9c compared to other compounds, but compound with HOMO of 5.5 eV, shown in black, is optimal in Device shown in Fig. 6c, compared to other compounds)!
To analogize, applicant’s OLED examples are similar to a round hole (where the hole transporting material fits), where the prior art compounds are square pegs and the claimed compounds are round pegs. And to no surprise to anybody, round pegs fit in round holes better than the square pegs.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-7, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20170054081-A1, in view of Schaefer, US-20120095222-A1 (US equivalent of WO-2012045710-A1, cited on IDS filed 12/03/2019).

Rejections are the same as set forth in the Non-Final rejection mailed 04/04/2022.

Claims 1-2, 4-7, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ham, et al., KR-20170031614-A, in view of Kim, et al., US-20170054081-A1, and Schaefer, US-20120095222-A1.

Rejections are the same as set forth in the Non-Final rejection mailed 04/04/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721